
	
		II
		112th CONGRESS
		2d Session
		S. 2157
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Nelson of Florida
			 (for himself and Mr. Rubio) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To ensure that all of Brevard County, Florida, is treated
		  as a HUBZone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shuttle Workforce Revitalization Act
			 of 2012.
		2.FindingsCongress finds the following:
			(1)The termination
			 of the space shuttle program has resulted in significant economic hardship for
			 the region surrounding the Kennedy Space Center.
			(2)The highly
			 skilled space shuttle workforce in Brevard County, Florida, is a unique asset
			 of the United States, the retention of which will facilitate advancements in
			 science and technology.
			(3)The technical
			 capabilities, dedication, and perseverance of the space shuttle workforce will
			 enhance the technological competitiveness of the United States by cultivating
			 and developing the small business community within Brevard County,
			 Florida.
			(4)It is in the
			 national interest to remain globally competitive in the fields of science and
			 technology.
			3.Brevard County,
			 FloridaFor purposes of the
			 Small Business Act (15 U.S.C. 631 et seq.), Brevard County, Florida, shall be a
			 HUBZone, as defined in section 3(p) of the Small Business Act (15 U.S.C.
			 632(p)), until not earlier than January 1, 2020.
		
